Dinkelspiel; J,
Plaintiff institutes this suit on the following agreement:
"Hew Orleans, La. August 21, 1918.
Mr. F. Rivers Rich' rdson, Oity.
Dear Sir:
You ore hereby accorded, the exclusive au* thoritv to sell the following described lands, owned by me, located in Ascension Perish, this stote, at the price of twenty five doliere per acre on terms
of cash or part c?sh ?nd the balance. to be properly secured. 3tax& Your compensation for mating tnie sale shell be five per cent of the selling price, payable when transfer is ms.de."
Then follows a description of the land. The contract specifies that some is to remain in force for one year from its dste end plaintiff is to receive a commission of five per cent of the selling price of said property.
It s further averred that the defendant is the widow in community of the late James L. Bradford, and-also his universal- legates and under the contract in question, as suoh universal legatee and widow in community, she is indebted unto plaintiff- for services rendered in the full sum of §1991.76, 'with legal interest onereon.
To this petition there was filed sn exception of no o«use or night of action, end subsequently an enswer, reserving the benefit of the exception and further averring: "Further answering, your respondent says that after the. appointment by the late James L. Bradford, of the petitioner herein, as his agent, for the sale of the property set forth in exhibit "A", and before the sale was effeoted by petitioner herein, and before the date of the offer of Bozell Mcffil-lismis, August 15th, 1919, the said James L. Bradford deported this life, as appears by the suooession proceedings of James *757L. Bradford, Ho. 135923 of the Docket of this Court; thet upon tiis death of the soid James L, Bradford, the agency aocordsd to the plaintiff herein as cessed, 'nd expired and plaintiff had no right or equity under the aforesaid authorization m-. rked exhibit "A", and that the 3«id iuthcrizi-tion to said Richerdson was that of agency. 9cftfee^xa3iax^tdixSs*x»iW»y And further averring thet the plaintiff hexsin in submitting the offer of Hr. Rozell McWilliams, eubraitted an offer whioh vne net bona fide and in good feith, that same was not in accord with the verms f the authorization whioh James L. Bradford hod given to plaintiff end th?.t said Rozell McWilliams wos not ready, willing or able to carry out the’offer as’ set out in v/ritten document dated August 15th, 1919, end addressed to your respondent, That at the time of making said offer, petitioner v/es nxoiad nsither the agent of the late James L. Bradford or of his'estate -or of respondent."
T/herefore defendant prsyed th=t plaintiff's suit be dismissed at his cost.
We are therefore presented with the question, whether or not under the laws of this state the deith of Jame? L. Br-d-ford did or did not terminate this contr* ct.
The Civil Cods, Article 3016. Brokers. The broke-r or intermediary is he who is employed, to negcti.'te a matter between two parties and who for that res son is considered is the mends.-tory of both."
Civil Code Art. 3985. Mandate. A mandate, pro ourotion, or letter of attorney is an aot by whioh one p.-rty gives power to ¿mother to transfer for him and in his ñaue, on® of several affairs.
"The true definition of ? brck;r seems to bs thet he is an agent employed to make bargains between other persons in matters of trsde, commerce, or navigation, for s- compensation, commonly op-lled brokerage. Or a broker is one who mokes s- h'-r-ge.in for smother *nd receives a oommissicn for so doing. (Story on Agency, par. 38. ffiLso see Mesohea on Agemoy, -j^r. 74).
*758Civil Code, Art. 3037 provides: The procuration expires:
5y the d--;th, seclusion, interdiction or failure of the agent or principal."
It h-e been held in the e- rliest cases reported, Copell-r, curator vs. Dalton, 4th Mrrtin's Reports, JT. S., P. 133, jixgsxia# the court goes on to say:
It is manifest that the power of ths --gent had ce>- sed by the de> th of hie constituent long before the Bale s u,' de to the appellant, and that this occurrence was known to the attorney in fact; the defendant could, therefore obtain no title through him in th t oapaoity as representing Whiting, lr vrh.ua resided the legel title.
In the case of Holmes V3. Murdoch, 135 Ann. 916, the Court there decides:
The de'th of the defendant put an end to the agenoy and precluded a r^oov^ry by the plaintiff for unearned salary.
Citing authorities.
In the owse of Auguste Tete vs. D. Lanaux, Executor, 45Jrh Ann. 1343 the same doctrine "that the dea-th of the defendant put an end to the agenoy and precluded a reoovKty by pl•■■intlff for unearned sal?ry,"w?s maintained.
In the ossa of Emily L. Shiff, Tytrix vs. the Succession of Alexander Lesseps, to be found in the 23nd Ann. 185, the syllabus reads:
"A oontraot between a planter and a factor or commission merchant, whereby the latter binds himself to furnish the necessary supplies for the working of the plantation, not to exceed a specified amount, and to receive and sell the products of the place for the benefit of the planter, le a oontraot of agenoy on the part of the merchant, which terminates et the deeth of the agent. By the death of the agent, in such a oase, the planter is absolved from all obligations to (continue the contract, and the heirs of the agent are not bound -on the oontraot. Such sn agreement is. personal, and not heritable.-"
*759It h"3 been Reid: "A cower' of attorney coupled with > n intir-:-t la nut revoked by the d-,'th or b-nkruptcy cf che princi.;'1.'' J: oqu-. s vs. Ría creditors, 23 Ann. 'JCo.
The difference between a ol;rk ; nd f. broker i3 that the former hire -¡ hie services exclusively to che p’.rscn while the l? tt?r is empl- yod to make b- rg- 'n-? snd ecntrocts Tilth oth'-r percvns in mott-re of trr-io, com-erce '.ni nrVig- ticn,
For s-'rvices of the fcrra-r there Is s .fiks -',sT:-ted salary, while for the?:- of the l'-tt-r - compans-tlon oo. aonly called broker--.ce is 'llo"sd. Story's Agency, Seo, 3S.
Und-r the 'uthcritie-:. >s quoted --nd under the .rticl.s cf th'-.- Ci-'il Code, we ere s-.-tisfied thet the agency of plaintiff ceased at the d?»th of his principal, and while there are many contriry opinions based on -different gropasitions cf both l<->« and facts, we believe the better principals of law stated in this opinion must prevail, and ths-t the exception of no cause or right of action should be ne.ints.ined.
For the re-Sons assigned, it is ordered, adjudged nd decreed that the judgment cf the Court ‘-quo be and the sane is annul led, xx ¿-nd reve -sed snd there now be judgment in favor of the defendant, dismissing plaintiffs suit at his cost, in both courts.
-Judgment reversed,, and suit dismissed-